Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules which prohibit inmates from refusing a direct order, creating a disturbance and unauthorized exchange. The misbehavior report alleged that petitioner was using and playing another inmate’s headphones and tape player without authorization in a loud volume. Petitioner then refused a direct order to leave the desk area where he confronted the reporting officer over the transgression. Petitioner’s administrative appeal of the determination of guilt was unsuccessful. He then commenced the instant article 78 proceeding.
Contrary to petitioner’s argument, the detailed misbehavior report, combined with petitioner’s own testimony, provide substantial evidence of his guilt (see, Matter of Foster v Cough-lin, 76 NY2d 964, 966). We are unpersuaded by petitioner’s contention that the fact that the Hearing Officer found him not guilty of a charge of interfering with an employee establishes that he also should have been found not guilty of the disobeying a direct order charge. We have also examined petitioner’s numerous allegations of Hearing Officer bias and find them to be unsubstantiated in the record.
*916Cardona, P. J., Mikoll, Yesawich Jr., Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.